


EXHIBIT 10.9


FIFTH AMENDMENT TO THE
ST. JUDE MEDICAL, INC. MANAGEMENT SAVINGS PLAN




THIS INSTRUMENT, amending the St. Jude Medical, Inc. Management Savings Plan as
restated effective January 1, 2008 (the “Plan”) is adopted by St. Jude Medical,
Inc., a Minnesota corporation, (the “Company”) and is effective as of January 1,
2015, except as otherwise noted below.


RECITALS


WHEREAS, the Company has heretofore established and maintains the Plan as a
nonqualified deferred compensation plan which has been amended from time to
time; and


WHEREAS, under Section 11.3 of the Plan, the Plan Administration Committee is
authorized to adopt certain changes to the design of the Plan, and the Committee
approved the changes set forth in Sections 2 and 3 below by written action dated
effective October 3, 2014; and


WHEREAS, the Plan Administration Committee desires to adopt this Instrument to
document the changes and to make further design changes to the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
The definition of “Eligible Compensation” in Article 1 of the Plan is amended to
delete the exclusions in items (1) and (2) and to renumber the remaining
exclusion items accordingly.



2.
Article 1 of the Plan is amended, effective as of December 1, 2014, to add
alphabetically the following new definitions:



(1)
“Employment Commencement Date” means the date upon which a Participant first
performs one hour of service as an employee for the Company or an Affiliate.



(2)
“Period of Service” means the measure of a Participant’s employment with the
Company and any Affiliate which is equal to the period commencing on the
Participant’s Employment Commencement Date or Reemployment Commencement Date, as
appropriate and ending on the Participant’s next following Severance Date and
stated in years and months and days where 30 days equals one month and 365 days
equals one year; provided, however:



(1)
unless some or all of a Participant’s service may be disregarded pursuant to
other rules of this Plan, all discontinuous Periods of Service shall be
aggregated in determining the total of a Participant’s Period of Service;

(2)
if a Participant quits, is discharged or retires from service with the Company
and all Affiliates and performs an hour of service as an Employee within the 12
months following the Severance Date, that Period of Severance shall be deemed to
be a Period of Service; and

(3)
if a Participant severs from service with the Company and all Affiliates by
reason of a quit, a discharge or retirement during the first 12 months of an
absence from service for any reason other than a quit, a discharge, retirement
or death and then performs an hour of service within the 12 months following the
date on which the Participant





--------------------------------------------------------------------------------




was first absent from service, the Period of Severance shall be deemed to be a
Period of Service.
(3)
“Period of Severance” means the period of time commencing on a Participant’s
Severance Date and ending on the date on which that Participant next again
performs an hour of service as an employee for the Company or an Affiliate. A
Period of Severance shall be stated in years and months and days, where 30 days
equals one month and 365 days equals one year.



(4)
“Reemployment Commencement Date” means the date upon which a Participant first
performs an hour of service as an employee for the Company or an Affiliate
following a Period of Severance that is not deemed to be a Period of Service.



(5)
“Severance Date” means the earlier of:



(1)
the date upon which a Participant ceases to perform any services as an employee
for the Company and all Affiliates as a result of a quit, discharge, retirement
or death; or



(2)
the date which is the first anniversary of the first day of a period in which a
Participant remains continuously absent from service (with or without pay) with
the Company and all Affiliates for any reason other than a quit, a discharge,
retirement or death, such as vacation, holiday, sickness, Disability, leave of
absence or layoff.



3.
Effective as of November 1, 2014, the definition of Year of Service in Article 1
and all references in the Plan to Year of Service are deleted and replaced with
“Year of Vesting Service,” which shall be defined as follows:



“Year of Vesting Service” means a Period of Service of 12 months and will
include any Period of Severance of less than 12 consecutive months.
Notwithstanding any provision of this Plan that may be construed to the
contrary, for purposes of this definition, the Compensation Committee may, in
its sole and absolute discretion, deem a Participant to be credited with a Year
of Vesting Service.


4.
Section 5.1 of the Plan is amended to replace the second sentence to read as
follows:



“The allocation of such amounts shall be made and allocated as provided in
Section 5.2(d) among Measurement Funds in accordance with the elections made by
Participants as provided in Section 5.2, and if no such Measurement Funds have
been selected for purposes of adjustment of amounts credited to the Account or
Accounts of the Participant, then such amounts shall be allocated to the default
fund approved by the Plan Administration Committee.”


5.
Section 5.2(d)(2) and (3) of the Plan are amended to read as follows:



“(2)
the portion of the amounts credited to an Account or Accounts of a Participant
during any day were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such day, as soon as
administratively feasible following the day on which such amounts were actually
deferred or credited to the Account or Accounts of the Participant at the
closing price on such date; and

(3)
any distribution made to a Participant that decreases the Account or Accounts of
the Participant ceases being an investment in the Measurement Fund(s), in the
percentages applicable to such day, no later than seven business days prior to
the distribution, at the closing price on such date.”





--------------------------------------------------------------------------------




6.
Section 7.2(a) of the Plan is amended to replace the fifth sentence with the
following:



“The amount of each installment payment shall be determined by dividing (x) by
(y), where (x) equals the Account balance as of the valuation date and (y)
equals the remaining number of installment payments.”


7.
Section 7.2(e) of the Plan is amended to add a new sentence at the end thereof
to read:



“The amount of the emergency payment shall be subtracted from the Participant’s
Accounts in the following order: (1) first from any Accounts subject to Section
7.8, beginning with the Specified Date Account with the latest payment
commencement date; (2) then from any Accounts subject to Section 7.2(d),
beginning the Account with the latest payment commencement date; (3) then from
any Accounts subject to Section 7.7, beginning with the Account with the longest
payment period; and (4) finally from the Accounts subject to Section 7.2(a),
beginning with the Account with the longest payment period.”
8.
Section 7.2(f) of the Plan is amended in its entirety to read as follows:



(f)
“Notwithstanding anything to the contrary in the Plan or in a Participant
payment election, a distribution under Section 7.1(a) and Section 7.7 to a
Participant who, on the date of Separation from Service is a Specified Employee,
shall be made or begin in the first calendar quarter that begins six months
after the Participant’s Separation from Service (or, if earlier, the Specified
Employee’s death). This limitation applies regardless of the Participant’s
status as a Specified Employee on any other date including the next Specified
Employee effective date had the Participant continued to render services through
such date. The Participant’s Accounts shall continue to be adjusted as provided
in Section 5.2.”

9.
Except as set forth in this Instrument, the Plan, as restated and amended, shall
remain in full force and effect.



IN WITNESS WHEREOF, St. Jude Medical, Inc. has caused this Fifth Amendment to
the Plan to be executed by its authorized officer, effective as of the dates
specified herein.


 
 
 
ST. JUDE MEDICAL, INC.
 
 
 
 
 
Date
December 5, 2014
 
By
/s/ Angela Craig    
 
 
 
Its
VP, Global Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









